People v Caraway (2020 NY Slip Op 02370)





People v Caraway


2020 NY Slip Op 02370


Decided on April 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2020

Acosta, P.J., Richter, Manzanet-Daniels, Gische, Kapnick, JJ.


11409 4108/14

[*1]The People of the State of New York, Respondent,
vWillie Caraway, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Brittany N. Francis of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered July 11, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of two years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his guilty plea, without assigning new counsel. In his written submissions, defendant had an ample opportunity to raise his complaints about his attorney. Based on its familiarity with prior proceedings in the case, including pretrial hearings and the thorough plea allocution, the court was readily able to determine that defendant's claims were insufficient to warrant further inquiry (see People v Mitchell, 21 NY3d 964, 967 [2013]), and that there was no conflict of interest requiring substitution of counsel. The allegedly coercive conduct of counsel about which defendant complained consisted essentially of providing sound advice to plead guilty (see e.g. People v Chimilio, 83 AD3d 537, 538 [1st Dept 2011], lv denied 17 NY3d 814 [2011]), and there is nothing in the record to suggest ineffective assistance (see People v Ford, 86 NY2d 397, 404 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2020
CLERK